United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3475
                        ___________________________

                                   Brian T. Jordan

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

   Sgt. Brandon Carmean; Deputy Michael Niel; Investigator Jeremy D. Felton

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                              Submitted: July 18, 2014
                                Filed: July 25, 2014
                                   [Unpublished]
                                   ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Brian Jordan appeals after the district court1 entered judgment on an adverse
jury verdict in his 42 U.S.C. § 1983 action. On appeal, Jordan challenges only the

      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
magistrate judge’s2 denials of his motions for appointment of counsel, and the district
court’s entry of judgment as a matter of law for one of the defendants during the trial.
After careful review, we first conclude that the magistrate judge did not abuse his
discretion in denying Jordan’s motions for appointment of counsel. See Phillips v.
Jasper Cnty. Jail, 437 F.3d 791, 794-795 (8th Cir. 2006) (abuse-of-discretion standard
of review; setting forth relevant criteria for appointment of counsel). We further
conclude that the district court did not err in granting judgment as a matter of law to
one of the defendants. See Sisk v. Picture People, Inc., 669 F.3d 896, 899 (8th Cir.
2012) (de novo standard of review); Hopson v. Fredericksen, 961 F.2d 1374, 1378-79
(8th Cir. 1992) (upholding directed verdict for police officer on § 1983 claim where
officer allegedly threatened physical injury if arrestee remained silent, but did not
brandish weapon, physically assault arrestee, or make any type of physical gesture
toward him). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      2
      The Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas.

                                          -2-